TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00364-CV


                                 T. A. W. and C. E., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-18-005653, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants T.A.W. and C.E. filed their notices of appeal on July 15, 2020, and

July 21, 2020, respectively. The appellate record was complete on July 27, 2020, making

appellants’ briefs due on August 17, 2020. On August 17, 2020, counsel for both appellants filed

motions for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Lisa Mims and Karen Langsley

to file appellants’ briefs no later than September 1, 2020. If the briefs are not filed by that date,

counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on August 18, 2020.
Before Chief Justice Rose, Justices Baker and Kelly




                                               2